DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments submitted 12/28/2021 are acknowledged and have been considered.  On page 5 of the response, Applicant argues that Examiner may have misinterpreted parts of the Barry reference.  In particular, Applicant asserts that the leading edge of the wings as depicted in figures 6A-6C, does not include a puncture feature as claimed and contrary to Examiner’s rejection.  Examiner admits that a “puncture feature” of Barry is shown in/on the flexible sheet (item 102).  However, this feature is described in Barry as being part of or attached to the flexible sheet and Examiner did not intend to convey that this feature was consistent with the claimed wingtip “puncturing feature”.  Examiner directs Applicant to the embodiment shown in figures 6A-6C where a relatively pointed depiction of the leading edge of the wings is described as penetrating the weakened “inner layer” (item 204).  The rejection of claim 1 in the previous Office Action was intended to assert this teaching.  Examiner maintains that the portion of the Barry wingtip leading edge as described does teach a puncturing feature.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 10-14, 17-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Barry et al. (U.S. Patent Application Publication 2014/0312575).

In regards to claim 1, Barry et al (henceforth referred to as Barry) disclose an aerial projectile, comprising:
a fuselage.  Barry teaches a missile with an elongate fuselage as depicted in figures 8a and 8b;
at least one wing slot formed in the fuselage (item 802);
a wing slot seal covering each of the at least one wing slot (item 100); and
a guidance wing being in a stowed position within each of the at least one wing slot prior to deployment of the wing.  Barry teaches that the missile includes projecting guidance wings/fins that move from a stowed position in the slots to a deployed position through the slots;
the guidance wing having a puncturing feature formed on a leading edge of the wing.  Barry teaches a seal burst feature at the tip of the wing (note that figures 6a-6c illustrated the puncture assist feature at the leading edge of the wing, 
the puncturing feature being configured to break through the wing slot seal during deployment of the wing from the stowed position (see sharp point in figures 6a-6c).

In regards to claim 2, Barry discloses that the puncturing feature is formed proximate a tip of the wing.  Barry illustrates the feature at the tip of the wing.

In regards to claim 3, Barry discloses that the puncturing feature is a sharp point (see figures). 

In regards to claim 4, Barry discloses that the puncturing feature is a sharp edge (see sharp edge in figures 6a-6c).

In regards to claim 7, Barry discloses the puncturing feature is a separate part that is attached to the wing.  Barry teaches that the puncturing device is separately added to the wing edge.

In regards to claim 10, Barry discloses that the wing slot seal includes a burst seam (item 200).

In regards to claim 11, Barry discloses a precision guidance kit, comprising:
a section of a fuselage having connectors on either end that are configured to couple to a projectile.  Barry teaches a missile with a fuselage section with connections at either end;
at least one wing slot formed in the section.  In figure 8b of Barry, a wing slot is visible;
a wing slot seal covering each of the at least one wing slot.  Barry shows a seal (item 102) over the slot(s); and
a guidance wing being in a stowed position within each of the at least one wing slot prior to deployment of the wing, the guidance wing having a puncturing feature formed on a 

In regards to claim 12, Barry discloses that the puncturing feature is formed on a tip of the wing (figures 6a, 6b, 6c).

In regards to claim 13, Barry discloses that the puncturing feature is a sharp point (see figures). 

In regards to claim 14, Barry discloses that the puncturing feature is a sharp edge (see figures).

In regards to claim 17, Barry discloses that the puncturing feature is a separate part that is attached to the wing.  Barry shows an attached sharp edge to the wing (see figures 6a, 6b, 6c).

In regards to claim 18, Barry discloses that the connectors are configured to couple to the projectile (see figures).

In regards to claim 19, Barry discloses that the wing slot seal includes a burst seam (item 200).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. (U.S. Patent Application Publication 2014/0312575).

In regards to claim 8, Barry fails to explicitly disclose that the puncturing feature is comprised of a material selected from the group consisting of steel, stainless steel and tungsten carbide.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the puncturing feature of the Barry device of any of various materials including metal as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

In regards to claim 9, Barry fails to explicitly disclose that the puncturing feature is comprised of a material having fine grain properties.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize any of various materials to produce the sharp edge of the fin of the Barry invention, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. (U.S. Patent Application Publication 2014/0312575) in view of Simo et al. (U.S. Patent Application Publication 2010/0299942).

In regards to claims 5 and 15, Barry fails to teach that the sharp edge has serrations.  However, Simo et al (henceforth referred to as Simo) teaches an example of a sharp edge of a fin like structure designed to cut and with serrations in/on the edge (see figures).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide serrations in/on the sharp fin edge of Barry as taught by Simo, to increase the cutting ability of the edge.

Claim s 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. (U.S. Patent Application Publication 2014/0312575) in view of Courtier et al. (U.S. Patent Application Publication 2019/0323357).

In regards to claims 6 and 16, Barry discloses that the puncturing feature is a machined feature of the wing.  However, Courtier et al (henceforth referred to as Courtier) teaches a blade with a machined edge (see par. 101) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to machine fabricate the blade edge of Barry as taught by Courtier, to provide a more consistent and lasting edge.

Summary/Conclusion
Claims 1-19 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641